     Case 3:13-cv-00569-MMD-CLB Document 351 Filed 08/19/21 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4      ROBERT A. SLOVAK,                                 Case No. 3:13-CV-0569-MMD-CLB
5                       Plaintiff,                     ORDER GRANTING MOTIONS TO SEAL
6            v.                                                   [ECF No. 340 & 344]
7      GOLF COURSE VILLAS
       HOMEOWNERS’ ASSOCIATION, et al.,
8
                      Defendants.
9
10           Before the Court are two motions to seal. (ECF Nos. 340 & 344.) Plaintiff filed a
11    motion to file his emergency motion to continue evidentiary hearing under seal. (ECF No.
12    341.) Plaintiff’s emergency motion to continue contains medical information and records
13    of the Plaintiff, his counsel, and an expert witness. (ECF No. 341). Wells Fargo also filed
14    a motion to seal its opposition to the emergency motion to continue evidentiary hearing,
15    (ECF No. 345), due to its reference to the same medical information. (ECF No. 344.)
16           “The courts of this country recognize a general right to inspect and copy public
17    records and documents, including judicial records and documents.” Courthouse News
18    Serv. v. Planet, 947 F.3d 581, 591 (9th Cir. 2020) (quoting Courthouse News Serv. v.
19    Brown, 908 F.3d 1063, 1069 (7th Cir. 2018)). Certain documents are exceptions to this
20    right and are generally kept secret for policy reasons, including grand jury transcripts and
21    warrant materials in a pre-indictment investigation. United States v. Bus. of Custer
22    Battlefield Museum & Store Located at Interstate 90, Exit 514, S. of Billings, Mont., 658
23    F.3d 1188, 1192 (9th Cir. 2011) (quoting Kamakana v. City & Cnty. of Honolulu, 447 F.3d
24    1172, 1178 (9th Cir. 2006)).
25           If a party seeks to file a document under seal, there are two possible standards the
26    party must address: the compelling reasons standard or the good cause standard. See
27    Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016). The
28    choice between the two standards depends on whether the documents proposed for
     Case 3:13-cv-00569-MMD-CLB Document 351 Filed 08/19/21 Page 2 of 2



1     sealing accompany a motion that is “more than tangentially related” to the merits of the
2     case. Id. at 1099. If it is more than tangentially related, the compelling reasons standard
3     applies. If not, the good cause standard applies. Ctr. for Auto Safety, 809 F.3d at 1102.
4            Here, the parties seek to file documents under seal in connection with the
5     emergency motion to continue evidentiary hearing, (ECF No. 341), which is not “more
6     than tangentially related” to the merits of the case. In fact, it is not related to the merits of
7     this case in any way. Therefore, the less exacting good cause standard applies.
8            Here, the referenced documents contain the sensitive health information of three
9     individuals. (ECF No. 341 & 345.) Balancing the need for the public’s access to
10    information related to the medical history, treatment, and condition of the three individuals
11    mentioned in the emergency motion to continue evidentiary hearing against the need to
12    maintain the confidentiality of the individuals medical information weighs in favor of
13    sealing these documents. For good cause appearing, the motions to seal, (ECF Nos. 340
14    & 344), are GRANTED.
15           IT IS SO ORDERED.
16                   August 19, 2021
             DATED: _____________________
17                                                ____________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                     2
